02-12-290&291-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.  02-12-00290-CR
NO.  02-12-00291-CR
 
 



Tommy Shae Cargill


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM CRIMINAL
District Court NO. 4 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Tommy Shae Cargill attempts to appeal from his convictions for aggravated
robbery and felony driving while intoxicated.  The trial court’s certifications
of Appellant’s right to appeal state in each case that this “is a plea-bargain
case, and the defendant has NO right of appeal” and that “the defendant has
waived the right of appeal.”  See Tex. R. App. P. 25.2(a)(2).  On June 29,
2012, we notified Appellant that these appeals could be dismissed unless he or
any party desiring to continue the appeals filed a response showing grounds for
continuing the appeals.  Appellant filed a pro se response that does not present
grounds for continuing the appeals.
The
Texas Rules of Appellate Procedure are clear that in a plea-bargain case, an appellant
may appeal only those matters that were raised by written motion filed and
ruled on before trial or after getting the trial court’s permission to appeal.  See
Tex. R. App. P. 25.2(a)(2).  Because the trial court’s certifications reflect
that Appellant has no right of appeal, we dismiss these appeals for want of
jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  August 2, 2012




 




[1]See Tex. R. App. P. 47.4.